Washburn, J.,
concurring. I concur in the reversal of the judgment in this case on the ground that though conceding under the decisions of the supreme court that the municipality under *266its home-rule charter had the right in the exercise of its police power to pass the ordinances in question, still such ordinances being general and indefinite in their wording, not requiring any definite and particular act to be done for the safety of the public, and their effect being only to change the common-law rule of negligence in a matter riot purely local, are not admissible in evidence as having the force and effect of a law passed by the legislature. Such ordinances, which on their face attempt only to change in general terms the common law, are not to be measured by the same standard as a statute of the state; they should require definite and certain things to be done in order to have the force and effect of an act of the legislature and be admissible as a predicate of an act of negligence.